TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00062-CR
NO. 03-06-00063-CR

NO. 03-06-00064-CR

NO. 03-06-00065-CR



Jason Vidal, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 00-2643, 00-2644, 995247 & 995391 HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in these companion cases was due March 28, 2006.  On May
23, 2006, the court reporter informed the Clerk that the record would be tendered no later than June
26, 2006.  The record has not been received.
The court reporter for the 331st District Court, Mr. Joel Silva, is ordered to tender the
reporter's record in these causes for filing no later than October 6, 2006.  See Tex. R. App. P.
37.3(a)(2).
It is ordered September 15, 2006.

Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish